Citation Nr: 0531548	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for right hand 
condition to include mild extensor tendonitis and carpal 
tunnel syndrome claimed as secondary to service connected 
left medial nerve latency.

2.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The appellant had periods of active duty and inactive duty 
training from June 1976 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision by the Phoenix, 
Arizona Regional Office of the Department of Veterans Affairs 
(VA), which, in pertinent part, denied the appellant service 
connection for shin splints, and a November 2001 rating 
decision by the Reno, Nevada Regional Office (RO) of VA, 
which, in pertinent part, denied the appellant service 
connection for a right hand condition to include mild 
extensor tendonitis and carpal tunnel syndrome as secondary 
to the service-connected disability of left median nerve 
latency.  Jurisdiction of this appeal is currently at the 
Reno, Nevada Regional Office.

The appellant testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in January 2004.  A 
transcript of the hearing is of record.  In September 2004, 
the Board remanded the appellant's case to the RO for further 
development.  The case was returned to the Board in September 
2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The appellant's right hand disability was not injured 
during a period of active duty training or inactive duty 
training, nor is the right hand disability etiologically 
related to service.  The appellant's right hand disability is 
also not etiologically related to her service-connected 
disabilities.

3.  The competent evidence of record does not show the 
appellant to have been diagnosed with shin splints during a 
period of active duty training.


CONCLUSIONS OF LAW

1.  The right hand disability was not incurred in or 
aggravated by active duty training or inactive duty training, 
and the incurrence or aggravation of the right hand 
disability during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

2.  Shin splints were not incurred in or aggravated by active 
duty training, and the incurrence or aggravation of shin 
splints during such service may not be presumed.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1112, 1131 (West 2002); 38 C.F.R. 
§ 3.1(k), 3.6(a),(c)(3), 3.102, 3.303 (2004); Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in May 1999 for service connection for shin splints 
and in May 2000 for service connection for a right hand 
disability.  Both claims were received before the enactment 
of the VCAA.  

An RO letter dated in September 2004, after the original 
adjudication of the claim, provided the appellant the notice 
required under the VCAA and the implementing regulations.  In 
the September 2004 letter, VA notified the appellant of her 
responsibility to submit evidence that showed that her 
conditions were related to service.  This letter informed the 
appellant of what evidence was necessary to substantiate 
claims for service connection.  The letter also suggested 
that she submit any evidence in her possession.  By this 
letter, the appellant was notified of what evidence, if any, 
was necessary to substantiate her claims and it indicated 
which portion of that evidence the appellant was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  Clearly, from 
submissions by and on behalf of the appellant, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claims, she is 
familiar with the law and regulations pertaining to her 
claims, she does not dispute any of the material facts 
pertaining to her claims, and she has not indicated the 
existence of any outstanding information or evidence relevant 
to her claim.  See Desbrow v. Principi, No. 02-352 (U.S. Vet. 
App. May 4, 2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the appellant.

Additionally, the August 2000 and February 2003 statements of 
the case and November 2001, February 2003, and June 2005 
supplemental statements of the case provided guidance 
regarding the evidence necessary to substantiate her claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The evidence of record shows that the appellant had active 
duty training from June 1976 to October 1976, April 1982 to 
July 1982, November 1982 to February 1983, February 1985 to 
October 1985, and inactive duty training from January 10-11, 
1987, November 1-2, 1997, December 16-17, 1997, and January 
9-10, 1998.

The appellant's National Guard and service medical records 
show that in January 1977, the appellant fractured her right 
index finger.  In her October 1994 report of medical 
examination, it shows that she had no weakness, deformity, or 
limitation of motion of the right index finger.  An April 
1986 medical record shows that the appellant had shooting 
pain down her right arm.  She was being treated for low back 
pain.  In May 1986, the appellant complained that her lower 
legs felt sore as if she had been jogging.  She also 
complained that her lower legs felt funny similar to a warm 
feeling from her knees straight down to her ankles on the top 
part of her legs only.  The diagnosis was tingling lower leg 
with unknown etiology.  In September 1996, the appellant 
reported to the clinic with complaints of edema in both legs, 
feet and ankles.  She stated that they swelled at night after 
removing her boots.  The diagnosis was soft tissue damage to 
bilateral lower legs secondary to poor fitting boots.  She 
was placed on tennis shoe profile for a week.  Two weeks 
later, the appellant returned for a follow-up visit and 
stated that her shin pain was improving.  Examination 
revealed tender bilateral shins.  The diagnosis was shin 
splints.

In an April 1999 VA outpatient medical record, it is noted 
that the appellant called the VA medical center and 
complained of an injury to the right shoulder, back, and 
right hand, which occurred on March 30, 1999 when her right 
upper extremity was forced behind her back and she was forced 
onto her stomach on the ground.  She had lots of bruising and 
swelling in the right upper extremity and pain in the 
shoulder and back.  She complained of occasional numbness and 
tingling in the hand.  There was no obvious fracture.

In May 1999, she was treated at the VA medical center for the 
above injury.  Physical examination found no injury to her 
right hand.

In August 1999, the appellant underwent a VA examination, 
wherein she reported suffering from shin pain since 1997.  
She stated an orthopedic surgeon told her that the pain was 
due to improper fitting boots.  She stated she had current 
pain on both of her lower shins and a sensation of having a 
few bumps in these areas.  Examination revealed that both of 
her shins looked slightly bumpy on palpation of the lower 
thirds and the appellant stated that she had a lot of 
tenderness in that area.  The examiner noted that the 
abnormalities were pretty insignificant.  The diagnosis was 
shin splints with minimal abnormalities.

An August 2000 VA outpatient medical record shows that 
because of numbness in the appellant's right hand, she could 
not lift more than 10 pounds.

In April 2001, an X-ray of the appellant's right hand was 
conducted and revealed a normal right hand.

In April 2001, the appellant underwent an examination by a 
private physician, R.R., M.D.  The examination report noted 
that the appellant reported being involved in a car accident 
in 1985 and injuring her bilateral wrists when her hands were 
applied to the dashboard of the car upon impact.  In 
addition, the appellant reported that she began having carpal 
tunnel syndrome symptoms in her bilateral hands approximately 
five years prior to the examination; however, she was just 
recently diagnosed with carpal tunnel syndrome.  The 
diagnosis was decreased pinprick sensation of both hands, 
possibly due to carpal tunnel syndrome and mild extensor 
tendonitis of both hands.  R.R., M.D. opined that the 
appellant's right hand condition was not in any way connected 
to her service connected disability.  Her service connected 
disabilities consisted of left median nerve latency and 
degenerative disc disease in the cervical spine, and he could 
not find any connection between these disorders and the right 
hand condition.

In a February 2003 VA outpatient medical record, the 
appellant was diagnosed with carpal tunnel syndrome per the 
appellant's report.

In January 2004, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge and stated 
that a physician had linked her right hand condition to her 
service-connected left hand disability and her cervical spine 
disability.  She stated that when her left hand was injured, 
she was forced to use her right hand and her muscles between 
her shoulder to accommodate that and her right hand was 
injured while trying to work around her other injuries.  She 
stated that a physician at the testing center in Las Vegas 
rendered this opinion.  The appellant then testified that she 
believed her right hand condition was secondary to her back 
disability.  As for her shins, the appellant testified that 
she had documentation from one of her employers that her 
muscles lock up and her shins start to become erratic.  She 
was ordered to receive orthopedic socks to relieve the pain 
in her shins.  Further, she was not able to run on hard 
surfaces.  She stated that she was diagnosed with having 
normal shin splints.  A physician had related her shin 
splints to her service because of the boots she wore and the 
running she was required to perform.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6(a) (2004).  Service 
connection on a presumptive basis is not available where the 
only service performed is active duty training.  Biggins v. 
Derwinski, 1 Vet. App., 474, 476-78 (1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The Board finds that service connection for the appellant's 
shin splints and right hand condition are not warranted.  As 
such, the appellant's National Guard medical records show 
that she complained of pain in her lower legs in May 1986 and 
was diagnosed with shin splints in September 1996.  However, 
there is no evidence that the appellant was on a period of 
active duty training or inactive duty training at these 
times.  Further, the appellant was shown to have had an 
accident to her right index finger in January 1977 and 
reported having shooting pain down her right arm in April 
1986.  She was also not shown to be on a period of active 
duty training or inactive duty training during these time 
periods.  Therefore, because the appellant did not have a 
diagnosis or symptoms of shin splints or a right hand 
disability during her period of active duty training or 
inactive duty training, service connection for shin splints 
and a right hand condition are not warranted.

As to the appellant's claim that her right hand condition is 
secondary to her service connected left median nerve latency, 
in the April 2001 private medical record, R.R., M.D. opined 
that the appellant's right hand condition was not related to 
either of her service-connected disabilities, which included 
median nerve latency and degenerative disc disease of the 
cervical spine, because he could not find a connection 
between these disabilities and the right hand disability.  
Therefore, service connection for the right hand disability 
as secondary to a service-connected disability is not 
warranted.  Although during the appellant's January 2004 
hearing, she testified that other physicians had linked her 
right hand disability to her service connected left hand 
disability, she has not provided medical evidence 
substantiating this claim.  As the only evidence giving an 
opinion as to the etiology of her right hand disability shows 
that her condition is not related to her service-connected 
disabilities, service connection for a right hand disability 
as secondary to her service connected disabilities is not 
warranted.


ORDER

1.  Entitlement to service connection for a right hand 
condition to include mild extensor tendonitis and carpal 
tunnel syndrome claimed as secondary to service connected 
left medial nerve latency is denied.

2.  Entitlement to service connection for shin splints is 
denied.



	                        
____________________________________________
LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


